Exhibit THIS CONVERTIBLE PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.NO SALE OR DISPOSITION MAY BE EFFECTED EXCEPT IN COMPLIANCE WITH RULE RELATED THERETO OR AN OPINION OF COUNSEL FOR THE HOLDER. W2 ENERGY, INC. CONVERTIBLE PROMISSORY NOTE $25,000.00 March 30, 2009 FOR VALUE RECEIVED, W2 Energy, Inc., a Nevada corporation, its assigns and successors (the “Company”), hereby promises to pay to the order of Access Capital Fund I, LLC, a Nevada limited liability company, or its assigns(the “Holder”), in immediately available funds, the total principal sum of Twenty Five Thousand Dollars ($25,000.00).The principal hereof and any unpaid accrued interest thereon shall be due and payable on or before 5:00p.m., Mountain Standard Time, on the date which is nine (9) months from the date hereof (the “Maturity Date”) (unless such payment date is accelerated as provided in Section 9 hereof).Payment of all amounts due hereunder shall be made at the address of the Holder provided for in Section 10 hereof.Interest shall accrue at the rate of ten percent (10%) per annum on this Note from the date hereof and shall continue to accrue until all unpaid principal and interest is paid in full. 1.HISTORY OF THE LOAN.This Note is being delivered to Holder as consideration under a Securities Purchase Agreement of even date herewith. 2.PREPAYMENT.The Company may, at its option, at any time and from time to time, prepay all or any part of the principal balance of this Note, at a prepayment price equal to One Hundred Thirty Percent (130%) of the then-outstanding principal and interest, provided that concurrently with each such prepayment the Company shall pay accrued interest on the principal, if any, so prepaid to the date of such prepayment. 3.CONVERSION. 3.1Conversion Rights; Conversion Date; Conversion Price.The Holder shall have the right, at its option, at any time from and after the date hereof, to convert the principal amount of this Note, or any portion of such principal amount, into that number of fully paid and nonassessable shares of the Company’s common stock (the “Common Stock”) (as such shares shall then be constituted) determined pursuant to this Section 3.1.The number of shares of Common Stock to be issued upon each conversion of this Note shall be determined by dividing the Conversion Amount (as defined below) by the Conversion Price, which shall be equal to fifty percent (50%) of the closing bid price for the Common Stock on the trading day immediately preceding the conversion (the “Conversion Price”).Each election will be noticed by a Notice of Conversion, substantially in the form attached hereto as Exhibit A, delivered to the Company by the Holder by facsimile, or other reasonable means of communication, dispatched prior to 5:00 p.m., Mountain Standard Time and in accordance with the terms of Section 10.The term “Conversion Amount” means, with respect to any conversion of this Note, the sum of (1) the principal amount of this Note to be converted in such conversion, plus (2) accrued and unpaid interest, if any, on such principal amount at the interest rates provided in this Note to the Conversion Date. Page 1 of 7 3.2Method of Conversion. (a)The Common Stock underlying the conversion of this Note shall be held by an Escrow Agent (the “Escrow Agent”) pursuant to an Escrow Agreement of even date herewith. (b)Notwithstanding anything to the contrary set forth herein, upon conversion of this Note in accordance with the terms hereof, the Holder shall not be required to physically surrender this Note to the Company or Escrow Agent unless the entire unpaid principal amount of this Note is so converted.Rather, records showing the principal amount converted (or otherwise repaid) and the date of such conversion or repayment shall be maintained on a ledger substantially in the form of Annex I attached hereto (a copy of which shall be delivered to the Company and Escrow Agent with each Notice of Conversion).It is specifically contemplated that the Holder shall act as the calculation agent for conversions and repayments.In the event of any dispute or discrepancies, such records maintained by the Holder shall be controlling and determinative in the absence of manifest error.The Holder and any assignee, by acceptance of this Note, acknowledge and agree that, by reason of the provisions of this paragraph, following a conversion of a portion of this Note, the principal amount represented by this Note will be the amount indicated on Annex I attached hereto (which may be less than the amount stated on the face hereof). (c) Upon receipt by the Company or Escrow Agent of a Notice of Conversion, the Holder shall be deemed to be the holder of record of the Common Stock issuable upon such conversion and the outstanding principal amount and the amount of accrued and unpaid interest on this Note shall be reduced to reflect such conversion, and, unless the Company defaults on its obligations under Section 9, all rights with respect to the portion of this Note being so converted shall forthwith terminate except the right to receive the Common Stock or other securities, cash or other assets, as herein provided, on such conversion.If the Holder shall have given a Notice of Conversion as provided herein, the Company’s obligation to issue and deliver the certificates for shares of Common Stock shall be absolute and unconditional, irrespective of the absence of any action by the Holder to enforce the same, any waiver or consent with respect to any provision thereof, the recovery of any judgment against any person or any action by the Holder to enforce the same, any failure or delay in the enforcement of any other obligation of the Company to the Holder of record, or any setoff, counterclaim, recoupment, limitation or termination, or any breach or alleged breach by the Holder of any obligation to the Company, and irrespective of any other circumstance which might otherwise limit such obligation of the Company to the Holder in connection with such conversion.The date of receipt (including receipt via facsimile) of such Notice of Conversion shall be the Conversion Date so long as it is received before 5:00 p.m., Mountain Standard Time, on such date. Page 2 of
